NUMBER 13-12-00725-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

        IN RE THE GOODYEAR TIRE & RUBBER COMPANY AND
          GOODYEAR-DUNLOP TIRES NORTH AMERICA, LTD.


                      On Petition for Writ of Mandamus


                        MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Perkes
                 Memorandum Opinion Per Curiam

      Relators, the Goodyear Tire and Rubber Company and Goodyear-Dunlop Tires

North America, LTD (“Goodyear”), filed a petition for writ of mandamus on November

28, 2012 complaining of an order signed by Judge Joseph Kelly, who retired from his

position as judge of the 24th Judicial District Court on December 30, 2012.      The

Honorable Jack Marr succeeded Judge Kelly. On January 17, 2013, Goodyear moved

for abatement to allow Judge Marr to reconsider Judge Kelly’s ruling under Texas Rule

of Appellate Procedure 7.2(b), which we granted.
       Judge Marr held a hearing on the motion for reconsideration on February 11,

2013. On March 28, 2013, Judge Marr signed two orders. Goodyear states in its

advisory to this Court that Judge Marr’s orders “have made several of the issues raised

in the current mandamus petition moot, including some-but not all-of the issues related

to the protective order.”

       Because the mandamus record currently before us is based upon an order of the

trial court that has been superseded, at least in part, we agree with Goodyear that

dismissal of the current mandamus proceeding is an appropriate disposition. Thus, we

lift our previous order of abatement, lift the stay order of November 29, 2012, dismiss

the original proceeding without prejudice to either party to file a new petition for writ of

mandamus, if warranted, and deny real parties in interest’s motion for expedited denial

of the mandamus petition and real parties in interest motion for sanctions.

       IT IS SO ORDERED.


                                                        PER CURIAM

Delivered and filed the
22th day of April, 2013.




                                                2